DETAILED ACTION
Claims 1, 3-10, 12-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 10, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 2009/0013372) in view of Le et al. (US 2009/0089854), and further in view of Reidhead et al. (US 2003/0149991).


Claim 1, Oakes teaches a video testing system (i.e. video testing system 100) (p. 0012) comprising: 
“a video source configured to generate a video signal, each video signal of the plurality of video signals associated with a respective evaluation algorithm” (i.e. test procedure or algorithm) (fig. 3; p. 0058-0059); 
a processor (i.e. video analyzer) in communication with the video source and the video input interface and configured:

to cause the video input interface to receive the signal from the CPE device, and to generate a test result (i.e. video test transmitted to UUT) (p. 0013, 0017, 0022, 0058). 
Oakes is not entirely clear in teaching a video testing system comprising: 
a video input interface locally coupled by a cable to pane or more video output interfaces of a customer premise equipment (CPE) device and configured to receive a signal from the CPE device, and
to execute the evaluation algorithm associated with the selected video signal, by comparing the selected video signal with the signal received from the CPE device.
Le teaches a video testing system comprising:
a video input interface locally coupled by a cable to one or more video output interfaces of a customer premise equipment (CPE) device (i.e. video output devices) and configured to receive a signal from the CPE device (p. 0113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a testing device as taught by Le to the system of Oakes to allow for local testing of receiver equipment (p. 0113).
Reidhead teaches a video testing system comprising: 
“generate a video signal selected from a plurality of video signals” (p. 0026-0029);
to execute the evaluation algorithm (i.e. validity) associated with the selected video signal, by comparing the selected video signal with the signal received from the CPE device (p. 0010, 0018).


Claim 4, Oakes teaches the video testing system of claim 1, wherein the plurality of video signals comprises a dynamic color grid reference video stream (i.e. color bar validation) (p. 0058). 

Claim 5, Oakes is silent regarding the video testing system of claim 4, wherein video input interface is locally coupled by the cable to two or more video output interfaces. 
Le teaches the video testing system of claim 4, wherein video input interface is locally coupled by the cable to two or more video output interfaces (i.e. audio and video interfaces) (p. 0004-0005, 0131). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a testing device as taught by Le to the system of Oakes to allow for local testing of receiver equipment (p. 0113).

	Claim 10 is analyzed and interpreted as a method of claim 1.
Claim 12 is analyzed and interpreted as a method of claim 5.
Claim 13 is analyzed and interpreted as a method of claim 4.

Claim 14, Oakes teaches the method of claim 13, wherein the dynamic color grid reference video stream comprises dynamic text (i.e. color bar validation) (p. 0058, 0085). 
	
Claim 16 recites the video testing method of claim 10, wherein the cable is a quick-connect cable.
OFFICIAL NOTICE is taken that it was common knowledge to one of ordinary skill in the art before the effective filing date of the present invention to provide quick connectors to a testing device for ease of connecting and disconnecting.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide quick connectors to the testing device of Oakes to allow for quickly connect and disconnecting the device.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 2009/0013372) in view of Le et al. (US 2009/0089854), and further in view of Reidhead et al. (US 2003/0149991), and further in view of Le Dinh et al. (US 7668397).

Claim 3, Oakes is silent regarding the video testing system of claim 1, wherein the plurality of video signals comprises a video stream having low sharpness, the video stream associated with an evaluation algorithm to evaluate fast motion changes. 
Le Dinh teaches the video testing system of claim 1, wherein the plurality of video signals comprises a video stream having low sharpness, the video stream associated with an evaluation algorithm to evaluate fast motion changes (col. 2, lines 52-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided various display qualities as taught by Le Dinh to the system of Oakes to determine if the CPE is performing poorly (col. 2, lines 52-58).

Claim 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 2009/0013372) in view of Le et al. (US 2009/0089854), and further in view of Reidhead et al. (US 2003/0149991), and further in view of Borella et al. (US 6434606).


Borella teaches the video testing system of claim 4, wherein the evaluation algorithm is selected to evaluate video frame buffer weaknesses (i.e. jitter buffer) (col. 11-12, lines 56-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a jitter buffer as taught by Borella to the system of Oakes to allow for quality of buffer to be evaluated (col. 11-12, lines 56-10).

Claim 15 is analyzed and interpreted as a method of claim 6.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 2009/0013372) in view of Le et al. (US 2009/0089854), and further in view of Reidhead et al. (US 2003/0149991), and further in view of Vanderhoff et al. (US 2008/0168520).

Claim 7, Oakes is silent regarding the video testing system of claim 1, wherein the plurality of video signals comprises a dynamic reference video stream and the evaluation algorithm is selected to create strenuous video processing in the CPE device. 
Vanderhoff teaches the video testing system of claim 1, wherein the plurality of video signals comprises a dynamic reference video stream and the evaluation algorithm is selected to create strenuous video processing in the CPE device (p. 0007).
.

Claim 8-9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 2009/0013372) in view of Le et al. (US 2009/0089854), and further in view of Reidhead et al. (US 2003/0149991), and further in view of Deschamp et al. (US 2009/0195658).

Claim 8, Oakes is silent regarding the video testing system of claim 1, wherein the plurality of video signals comprises a dynamic video stream comprising a color bar stripe pattern. 
Deschamp teaches the video testing system of claim 1, wherein the plurality of video signals comprises a dynamic video stream comprising a color bar stripe pattern (fig. 8; p. 0002-0003, 0035). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided stripe pattern as taught by Deschamp to the system of Oakes to troubleshoot the signal (p. 0002).
Claim 9, Oakes is silent regarding the video testing system of claim 8, wherein the color bar stripe pattern comprises a Society of Motion Picture and Television Engineers (SMPTE) Color Bars pattern. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided stripe pattern as taught by Deschamp to the system of Oakes to troubleshoot the signal (p. 0002).

Claim 17 is analyzed and interpreted as a method of claim 8.
Claim 18 is analyzed and interpreted as a method of claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, 12-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Claims 1, 3-10, 12-18 are rejected.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/28/2021